NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
LATONYA CHIREE MOORE,
Plaintiff-Appellant, A
V.
UNITED STATES,
Defen,dan,t-Appellee.
2011-5007
Appea1 from the United StateS Court of Federa1
C1ai1nS in case no. 10-CV-357, Judge Marian Blank Horn.
ON MOTION
ORDER
'I‘he United States moves out of time for a 106-day ex-
tension of ti1ne, until March 1, 2011, to file its informal
response brief and appendix
Upon consideration thereof
IT ls ORDERED THA'1‘:

MOORE V. US
The motion is granted
FOR THE COURT
2
FEB 2 8  /s/ Jan Horbaly
Date
cc: LaTonya Chiree Moore
Russel1A. Shultis, Esq.
s21
J an Horba1y
Clerk
§§
§§
va
0
APPEALs ron
ERAL C|RCU|T
FEB 2 8 2011
.lAN HBRBALY
CLEH(